COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-15-00359-CV


MERLIN TRANSPORT, INC.                                              APPELLANT

                                         V.

JOEL WESLEY MILLER                                                    APPELLEE


                                      ----------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 2014-002695-3

                                      ----------

                 MEMORANDUM OPINION1 AND JUDGMENT

                                      ----------

      We have considered the parties’ “Agreed Motion to Dismiss Appeal and to

Set Aside Judgment,” in which the parties jointly request that we vacate the trial

court’s August 5, 2015 judgment and dismiss the case with prejudice in

accordance with the parties’ settlement agreement.        See Tex. R. App. P.

42.1(a)(2)(A).    “While we cannot both vacate the trial court’s judgment and

      1
          See Tex. R. App. P. 47.4.
dismiss the appeal, the appellate rules allow us to render judgment vacating the

trial court’s judgment and dismissing the case, whether that rendition occurs after

we consider the merits of the appeal or in effectuating the parties’ settlement

agreement.” Braums, Inc. v. Sifuentes, No. 02-16-00001-CV, 2016 WL 742023,

at *1 & nn.3–5 (Tex. App.—Fort Worth Feb. 25, 2016, no pet.) (mem. op.)

(footnotes omitted) (collecting cases); see Tex. R. App. P. 42.1(a)(2)(A), (B),

43.2(e), (f).

       Accordingly, the parties’ motion is granted. Without regard to the merits

and effectuating the parties’ settlement agreement, we vacate the trial court’s

August 5, 2015 judgment and dismiss the case with prejudice. See Tex. R. App.

P. 42.1(a)(2)(A), 43.2(e); see Sifuentes, 2016 WL 742023, at *1 & n.8.

       Relying on the parties’ settlement agreement, we order that costs of this

appeal shall be paid by the party incurring same.          See Tex. R. App. P.

42.1(a)(2)(A), (d), 43.4.




                                                   /s/ Anne Gardner
                                                   ANNE GARDNER
                                                   JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: June 2, 2016




                                        2